DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-58 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al (US20140217324) in view of Bellusi et al (US20120059181).
Weston teaches molecular sieve adsorbent blends. 
Weston, paragraph 38 of the PGPUB, teaches molecular sieve blends formed from a hydrophilic zeolite blended with a hydrophobic silicon based binder. 
Weston, paragraph 42 of the PGPUB, teaches within the context of the present invention, the term "molecular sieve blend” refers to a blend of materials that can beformed into a shaped material suitable for the desired absorption processes. 
Weston, paragraph 43 of the PGPUB, teaches the molecular sieve blends are prepared by using a mixture comprising or consisting of one or more types of hydrophilic zeolites, and one or more types of hydrophobic silicon based binders.

Weston, paragraph 61, of the PGPUB, teaches the amount of hydrophobic silicon based binder that is utilized in relation to the hydrophilic zeolite, can range from about 2 to about 30 percent by weight, alternatively from about 2 to about 20 percent and in a further alternative, from about 2 to about 10 percent of the final adsorbent blend.
Weston, paragraph 70 of the PGPUB, teaches once the formed products are produced into the appropriate shape, they are hydrothermally treated (or calcined) to reduce the pore openings to a size that excludes the desired hydrocarbon, such as ethanol, but retains the capacity to adsorb water from a feed stream. I
Although Weston teaches a molecular sieve blends formed from a hydrophilic zeolite blended with a hydrophobic silicon based binder, Weston does not teach a specific hydrophobic silicon based binder. 
Bellussi teaches a hybrid, organic-inorganic, crystalline porous silicate. 
Bellusi, paragraph 3 of the PGPUB, teaches the substitution of Si or Al with other elements, such as Ge. Ti, P, B, Ga and Fe has allowed the physico chemical properties of the materials to be modified, obtaining products having new properties, used as catalysts or molecular sieves.
 	Bellussi, paragraph 17 of the PGPUB, teaches hybrid silicates and metal-silicates having a crystalline structure, containing structural units having formula (a), wherein R is an organic group

    PNG
    media_image1.png
    278
    825
    media_image1.png
    Greyscale

and possibly containing one or more elements T selected from elements belonging to groups IIIB, IVB and VB, and transition metals, said units (a) being connected to each other and with the element T, when present, by means of oxygen atoms.
These materials can be used as molecular sieves, adsorbents, in the field of catalysis, in the field of electronics, in the field of sensors, in the area of nanotechnology. 	Bellussi, paragraph 32 of the PGPUB, teaches the organic group R contained in the structural unit (a) is —CH2— which reads on (I) of the instant claims. 
Formula (a) as taught by Bellussi reads on the (I) of the instant claims wherein OCH3 as taught by Bellussi is a C2 alkoxy group which is Z15 and Z16 of the instant claims. 
Bellussi, paragraph 54 of the PGPUB, teaches the sources of the element T, wherein T has the meanings previously described and preferably can be Si, Al. Fe, Ti, B, P, Ge, Ga or a mixture thereof, can be the corresponding soluble salts or alkoxides.
Bellussi, paragraph 70 of the PGPUB, teaches the materials can be applied as molecular sieves, adsorbents, in the field of catalysis, in the field of electronics, in the field of sensors, in the area of nanotechnology. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
A hydrophilic zeolite as taught by Weston reads on a zeolite microporous material as claimed in claim 41. 
A hybrid aluminum silicate of formula (a) as taught by Bellussi reads on formula (I) of claim 41 when Z15 and Z16 are C2 alkoxy group. 
Fe as taught by Bellussi reads on a catalyst metal as claimed in claim 41. 

Regarding claims 42-43, a hybrid aluminum silicate of formula (a) as taught by Bellussi reads on formula (I) of claim 41 when Z15 and Z16 are C2 alkoxy group. 

Regarding claims 44-45, although claims 44-45 limits X5, X6, X7 and X8 of Formula (II) of claim 41, the compound is still interpreted as at least one selected from the group consisting of Formula (I) or Formula (II). Claims 44-45 do not positively require the compound to be (II).
Therefore, claims 44-45 are not further limiting the compound of claim 41 that is met by (I), which is met by Formula (a) as set forth in the rejection of claim 41.

Regarding claims 46, Bellussi, paragraph 54 of the PGPUB, teaches T can be aluminum butoxide. 


Regarding claims 47-53 and 55, although claims 47-53 and limit the monomer to formulas (III), (IV), (V) or (VII), the monomer is still interpreted as at least one selected from the group consisting of formulas (III), (IV), (V), (VI) or (VII)). Claims 47-53 and 55 do not positively require the compound to be formulas (III), (IV), (V) or (VII).
Therefore, claims 47-53 and 55 are not further limiting the compound of claim 46 that is met by formula (VI), which is met by aluminum butoxide as set forth in the rejection of claim 46.

Regarding claim 54, Aluminum butoxide meets claim 46(iv) formula (VI) wherein in claim 46(iv) M1 is Al and Z12 is a C4 alkyl group. 

Regarding claim 56, Weston, paragraph 61, of the PGPUB, teaches the amount of hydrophobic silicon based binder that is utilized in relation to the hydrophilic zeolite, can range from about 2 to about 30 percent by weight, alternatively from about 2 to about 20 percent and in a further alternative, from about 2 to about 10 percent of the final adsorbent blend.

Regarding claim 57, Weston, paragraph 61, of the PGPUB, teaches the amount of hydrophobic silicon based binder that is utilized in relation to the hydrophilic zeolite, can range from about 2 to about 30 percent by weight, of the final adsorbent blend.


Regarding claim 58, Fe as taught by Bellussi reads on a Group VIII metal as claimed in claim 58. 

Regarding claim 61, a hydrophilic zeolite as taught by Weston reads on a zeolite microporous material as claimed in claim 41. 

Regarding claim 62, Weston, paragraph 44 of the PGPUB, teaches different types of Zeolites that have been used for adsorption of various materials include, for example, Zeolite A zeolite X, Zeolite Y, Zeolite ZSM-5, Zeolite Beta, synthetic mordenite and blends thereof.

Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al (US20140217324) in view of Bellusi et al (US20120059181) as applied to claim 41 and further in view of Noda et al (US20010053340). 
Although Weston teaches a zeolite, the references do not teach the zeolite comprising a platinum or palladium. 
Noda teaches a catalyst-adsorbent. 
Noda, paragraph 50 of the PGPUB, teaches presence of at least one noble metal in zeolite provides a catalyst-adsorbent having a higher overall catalytic activity and showing an excellent purification ability in a wider temperature range from low 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate platinum or palladium as taught by Noda into the zeolite as taught by the references to provide a higher overall catalytic activity and showing an excellent purification ability in a wider temperature range from low temperatures to high temperatures. 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Weston et al (US20140217324) in view of Bellusi et al (US20120059181) as applied to claim 41 and further in view of Lim et al (WO2009084936, English translation). 
Although Weston teaches molecular sieve adsorbent blends, the references do not teach a pore volume of the blend. 
Lim teaches an adsorbent agent. 
Lim teaches the adsorbent has an average particle diameter of 20 mesh to 100 mesh, more preferably 30 mesh to 70 mesh. In addition, the specific surface area of the adsorbent of the present invention is preferably 700 m 2 / g to 1500 m 2 / g, and the apparent bulk density is preferably 0.25 to 0.5. If the average particle diameter, specific surface area and / or apparent specific gravity are controlled within the above range, the adsorbent of the present invention can exhibit more excellent adsorption efficiency.
Further, Lim, Table 2, teaches a pore volume ranging from .65-.68 cm2/g. 
.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Weston et al (US20140217324) in view of Bellusi et al (US20120059181) as applied to claim 41 and further in view of Lim et al (WO2009084936, English translation). 
Although Weston teaches molecular sieve adsorbent blends, the references do not teach a surface area. 
Lim teaches an adsorbent agent. 
Lim teaches the adsorbent has an average particle diameter of 20 mesh to 100 mesh, more preferably 30 mesh to 70 mesh. In addition, the specific surface area of the adsorbent of the present invention is preferably 700 m 2 / g to 1500 m 2 / g, and the apparent bulk density is preferably 0.25 to 0.5. If the average particle diameter, specific surface area and / or apparent specific gravity are controlled within the above range, the adsorbent of the present invention can exhibit more excellent adsorption efficiency.
Further, Lim, Table 2, teaches a pore volume ranging from .65-.68 cm2/g. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a surface area of 700 m 2 / g to 1500 m 2 / g as taught by Lim of the .

Claims 41-62 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al (US20140217324) in view of Bellusi et al (US20120059181) in view of Noda et al (US20010053340).
Weston teaches molecular sieve adsorbent blends. 
Weston, paragraph 38 of the PGPUB, teaches molecular sieve blends formed from a hydrophilic zeolite blended with a hydrophobic silicon based binder. 
Weston, paragraph 42 of the PGPUB, teaches within the context of the present invention, the term "molecular sieve blend” refers to a blend of materials that can beformed into a shaped material suitable for the desired absorption processes. 
Weston, paragraph 43 of the PGPUB, teaches the molecular sieve blends are prepared by using a mixture comprising or consisting of one or more types of hydrophilic zeolites, and one or more types of hydrophobic silicon based binders.
Weston, paragraph 56 of the PGPUB, teaches it has been surprisingly discovered that improved performance from the adsorbent materials can be achieved when the binder material that is used is a silicon based material.
Weston, paragraph 61, of the PGPUB, teaches the amount of hydrophobic silicon based binder that is utilized in relation to the hydrophilic zeolite, can range from about 2 to about 30 percent by weight, alternatively from about 2 to about 20 percent and in a further alternative, from about 2 to about 10 percent of the final adsorbent blend.

Although Weston teaches a molecular sieve blends formed from a hydrophilic zeolite blended with a hydrophobic silicon based binder, Weston does not teach a specific hydrophobic silicon based binder. 
Bellussi teaches a hybrid, organic-inorganic, crystalline porous silicate. 
Bellusi, paragraph 3 of the PGPUB, teaches the substitution of Si or Al with other elements, such as Ge. Ti, P, B, Ga and Fe has allowed the physico chemical properties of the materials to be modified, obtaining products having new properties, used as catalysts or molecular sieves.
 	Bellussi, paragraph 17 of the PGPUB, teaches hybrid silicates and metal-silicates having a crystalline structure, containing structural units having formula (a), wherein R is an organic group

    PNG
    media_image1.png
    278
    825
    media_image1.png
    Greyscale


These materials can be used as molecular sieves, adsorbents, in the field of catalysis, in the field of electronics, in the field of sensors, in the area of nanotechnology. 	Bellussi, paragraph 32 of the PGPUB, teaches the organic group R contained in the structural unit (a) is —CH2— which reads on (I) of the instant claims. 
Formula (a) as taught by Bellussi reads on the (I) of the instant claims wherein OCH3 as taught by Bellussi is a C2 alkoxy group which is Z15 and Z16 of the instant claims. 
Bellussi, paragraph 54 of the PGPUB, teaches the sources of the element T, wherein T has the meanings previously described and preferably can be Si, Al. Fe, Ti, B, P, Ge, Ga or a mixture thereof, can be the corresponding soluble salts or alkoxides.
Bellussi, paragraph 70 of the PGPUB, teaches the materials can be applied as molecular sieves, adsorbents, in the field of catalysis, in the field of electronics, in the field of sensors, in the area of nanotechnology. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the hybrid aluminum silicate of formula (a) as taught by Bellussi as the silicon based material as taught by Weston because Bellusi teaches the substitution of Si or Al with other elements, such as Ge, Ti, P, B, Ga and Fe has allowed the physico chemical properties of the materials to be modified, obtaining products having new properties, used as catalysts, adsorbents or molecular sieves.

Noda teaches a catalyst-adsorbent. 
Noda, paragraph 50 of the PGPUB, teaches presence of at least one noble metal in zeolite provides a catalyst-adsorbent having a higher overall catalytic activity and showing an excellent purification ability in a wider temperature range from low temperatures to high temperatures.  As the noble metal(s), Pt, Rh and/or Pd is preferred.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate platinum or palladium as taught by Noda into the zeolite as taught by the references to provide a higher overall catalytic activity and showing an excellent purification ability in a wider temperature range from low temperatures to high temperatures. 
A hydrophilic zeolite as taught by Weston reads on a zeolite microporous material as claimed in claim 41. 
A hybrid aluminum silicate of formula (a) as taught by Bellussi reads on formula (I) of claim 41 when Z15 and Z16 are C2 alkoxy group. 
Platinum or palladium as taught by Noda reads on a catalytic metal as claimed in claim 41. 

Regarding claims 42-43, a hybrid aluminum silicate of formula (a) as taught by Bellussi reads on formula (I) of claim 41 when Z15 and Z16 are C2 alkoxy group. 

Regarding claims 44-45, although claims 44-45 limits X5, X6, X7 and X8 of Formula (II) of claim 41, the compound is still interpreted as at least one selected from the group consisting of Formula (I) or Formula (II). Claims 44-45 do not positively require the compound to be (II).
Therefore, claims 44-45 are not further limiting the compound of claim 41 that is met by (I), which is met by Formula (a) as set forth in the rejection of claim 41.

Regarding claims 46, Bellussi, paragraph 54 of the PGPUB, teaches T can be aluminum butoxide. 
Aluminum butoxide meets claim 46(iv) formula (VI) wherein in claim 46(iv) M1 is Al and Z12 is a C4 alkyl group. 

Regarding claims 47-53 and 55, although claims 47-53 and limit the monomer to formulas (III), (IV), (V) or (VII), the monomer is still interpreted as at least one selected from the group consisting of formulas (III), (IV), (V), (VI) or (VII)). Claims 47-53 and 55 do not positively require the compound to be formulas (III), (IV), (V) or (VII).
Therefore, claims 47-53 and 55 are not further limiting the compound of claim 46 that is met by formula (VI), which is met by aluminum butoxide as set forth in the rejection of claim 46.

Regarding claim 54, Aluminum butoxide meets claim 46(iv) formula (VI) wherein in claim 46(iv) M1 is Al and Z12 is a C4 alkyl group. 

Regarding claim 56, Weston, paragraph 61, of the PGPUB, teaches the amount of hydrophobic silicon based binder that is utilized in relation to the hydrophilic zeolite, can range from about 2 to about 30 percent by weight, alternatively from about 2 to about 20 percent and in a further alternative, from about 2 to about 10 percent of the final adsorbent blend.

Regarding claim 57, Weston, paragraph 61, of the PGPUB, teaches the amount of hydrophobic silicon based binder that is utilized in relation to the hydrophilic zeolite, can range from about 2 to about 30 percent by weight, of the final adsorbent blend.
Therefore, the zeolite can range from 70 to about 98 percent by weight of the final adsorbent blend.

Regarding claims 58-60, platinum or palladium as taught by Noda reads on a Group VIII catalytic metal as claimed in claim 41. 

Regarding claim 61, a hydrophilic zeolite as taught by Weston reads on a zeolite microporous material as claimed in claim 41. 

Regarding claim 62, Weston, paragraph 44 of the PGPUB, teaches different types of Zeolites that have been used for adsorption of various materials include, for example, Zeolite A zeolite X, Zeolite Y, Zeolite ZSM-5, Zeolite Beta, synthetic mordenite and blends thereof.
64 is rejected under 35 U.S.C. 103 as being unpatentable over Weston et al (US20140217324) in view of Bellusi et al (US20120059181) in view of Noda et al (US20010053340) as applied to claim 41 and further in view of Lim et al (WO2009084936, English translation). 
Although Weston teaches molecular sieve adsorbent blends, the references do not teach a pore volume of the blend. 
Lim teaches an adsorbent agent. 
Lim teaches the adsorbent has an average particle diameter of 20 mesh to 100 mesh, more preferably 30 mesh to 70 mesh. In addition, the specific surface area of the adsorbent of the present invention is preferably 700 m 2 / g to 1500 m 2 / g, and the apparent bulk density is preferably 0.25 to 0.5. If the average particle diameter, specific surface area and / or apparent specific gravity are controlled within the above range, the adsorbent of the present invention can exhibit more excellent adsorption efficiency.
Further, Lim, Table 2, teaches a pore volume ranging from .65-.68 cm2/g. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a pore volume ranging from .65-.68 cm2/g as taught by Lim of the adsorbent blends as taught by the references above adsorbent blends to have a controlled range so the adsorbent blends can exhibit more excellent adsorption efficiency.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Weston et al (US20140217324) in view of Bellusi et al (US20120059181) in view of Noda et al . 
Although Weston teaches molecular sieve adsorbent blends, the references do not teach a surface area. 
Lim teaches an adsorbent agent. 
Lim teaches the adsorbent has an average particle diameter of 20 mesh to 100 mesh, more preferably 30 mesh to 70 mesh. In addition, the specific surface area of the adsorbent of the present invention is preferably 700 m 2 / g to 1500 m 2 / g, and the apparent bulk density is preferably 0.25 to 0.5. If the average particle diameter, specific surface area and / or apparent specific gravity are controlled within the above range, the adsorbent of the present invention can exhibit more excellent adsorption efficiency.
Further, Lim, Table 2, teaches a pore volume ranging from .65-.68 cm2/g. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a surface area of 700 m 2 / g to 1500 m 2 / g as taught by Lim of the adsorbent blends as taught by the references above adsorbent blends to have a controlled range so the adsorbent blends can exhibit more excellent adsorption efficiency.

Response to Arguments
Applicant’s arguments, filed 6/28/2021, with respect to the rejections of claims 41-62 and 54-65 under Bellusi and Kamimura and Chang, Bellusi and Kamimura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US6080908 teaches A preferred class of adsorbents useful in processes according the invention, comprises at least about 90 weight percent of a gamma alumina having surface area in a range of from about 80 to about 500 square meters per gram as measured by the BET gas adsorption method. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/23/2021